Title: From Alexander Hamilton to John Fenno, [17–22 July 1797]
From: Hamilton, Alexander
To: Fenno, John


[Philadelphia, July 17–22, 1797]
Mr. Fenno
It has been a general maxim with me, to leave the evidence of my conduct and character to answer the calumnies which party spirit is so incessantly busied in heaping upon me; nor should I have deviated from this course in the present instance, had it not been, that the names of three citizens of political and personal importance in the community appeared to give sanction to the slander. But for this, indeed, I should have been intirely careless about it, relying on those internal characters of falsehood in the story, which could escape no discerning eye. It is necessary to suppose me, not only merely unprincipled but a fool, to imagine that I could not have found better means of gratifying a criminal avarice, and could have stooped to employ such vile instruments for such insignificant ends. When I determined to take notice of the slander, it was my intention, if the sanction of those names could not be taken away by the explicit declaration of the Gentlemen concerned—to place before the public an exact detail of the affair in all its circumstances, accompanied with the written documents which explain unequivocally its true nature. But as such a disclosure would exhibit some features, which delicacy desires to suppress, and as I have obtained from the Gentlemen concerned a full testimony, that they were convinced by the evidence laid before them of the falsehood of the charge brought against me, and a disavoval of the implication contained in the ambiguous phraze of their Memorandum No. V in these words “We left him under an impression our suspicions were removed”—I have concluded to dispense with the proposed detail, and instead of it, to present to the public the documents at foot. No. 1 & 2 are answers to my letter to Messrs. Mughlenberg Monroe and Venable published in No. VI of the History of the U States for 1796. The rest speak for themselves. But in addition to this, I have resolved to place in the hands of my friend  a particular narrative of the affair and the original papers which support it, with permission to communicate them to respectable men of whatever political party on whose delicacy reliance may be placed.
A HPhiladelphia July  1797
